Per Curiam.

Relator seeks to vacate certain assessments in their entirety on the ground that they were increased after grievance day without notice to him, and without his having appeared or been examined. On this ground he would at most *1011lie entitled to have these assessments reduced to the tentative valuations appearing upon the roll on grievance day. Having failed to sustain the burden of proving what these increases were, if any, relator is not in position to question the amount of these assessments on that ground. He has taken the position on this point regarding them that they should be voided altogether. He is not entitled to that relief. The order appealed from is affirmed.
Chief Judge Conway and Judges Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke concur.
Orders affirmed.